COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                            No. 08-12-00344-CR
                                                §
                  Appellant,                                       Appeal from the
                                                §
 v.                                                     County Criminal Court at Law No. 3
                                                §
 ERNESTO SAENZ,                                               of El Paso County, Texas
                                                §
                  Appellee.                                     (TC# 20100C03235)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand for cause for

further proceedings, in accordance with this Court’s opinion. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF AUGUST, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.